MEMORANDUM **
Maria Marissa Cenon Balenton, a native and citizen of the Philippines, petitions for *626review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to reconsider. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reconsider, Oh v. Gonzales, 406 F.3d 611, 612 (9th Cir.2005), and we deny in part and dismiss in part the petition for review.
The BIA did not abuse its discretion in denying Balenton’s motion to reconsider because the motion failed to identify any error of law or fact in the BIA’s January 24, 2006, 2006 WL 448276, order. See 8 C.F.R. § 1003.2(b)(1). We are unpersuaded by Balenton’s contention that the BIA made impermissible factual findings in her case. See id. § 1003.1(d)(3)(i)-(ii).
To the extent Balenton challenges the BIA’s January 24, 2006 order dismissing her underlying appeal, we lack jurisdiction because this petition for review is not timely as to that order. See 8 U.S.C. § 1252(b)(1); Singh v. INS, 315 F.3d 1186, 1188 (9th Cir.2003).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not. precedent except as provided by 9 th Cir. R. 36-3.